Beck, P. J.
(After stating the foregoing facts.) The first paragraph of the order and judgment passed by the court, wherein the court granted an injunction against the defendants, restrain*110ing and enjoining them “from further proceeding with the diversion of the sinking-fund belonging to the City of Valdosta by the purchase with said sinking-fund of said Valdosta street-improvement bonds,” eliminates from this case the question made by the petition and answer as to the city’s right and authority to so use the fund just referred to. Aside from this question, the other questions in the case have been decided by other decisions of this court, and most of them have been decided several times. The questions raised in this petition are not novel, and the discussions in the cases decided controlling upon the questions in this case render further discussion unnecessary. The cases to which we particularly refer are those of City of Valdosta v. Harris, 156 Ga. 490 (119 S. E. 625); Walthour v. City of Atlanta, 157 Ga. 24 (120 S. E. 613); Norman v. City of Moultrie, 157 Ga. 388 (121 S. E. 391); Horkan v. City of Moultrie, 154 Ga. 444 (114 S. E. 888). Judgment affirmed.

All the Justices concur.